Name: 2010/235/: Commission Decision of 27Ã April 2010 repealing Decision 2009/780/EC fixing the net amounts resulting from the application of voluntary modulation in Portugal for calendar years 2010, 2011 and 2012 (notified under document C(2010) 2516)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  regions and regional policy;  agricultural policy;  cooperation policy
 Date Published: 2010-04-28

 28.4.2010 EN Official Journal of the European Union L 106/12 COMMISSION DECISION of 27 April 2010 repealing Decision 2009/780/EC fixing the net amounts resulting from the application of voluntary modulation in Portugal for calendar years 2010, 2011 and 2012 (notified under document C(2010) 2516) (Only the Portuguese text is authentic) (2010/235/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 378/2007 of 27 March 2007 laying down rules for voluntary modulation of direct payments provided for in Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers, and amending Regulation (EC) No 1290/2005 (1), and in particular Article 4(1) thereof, Whereas: (1) Commission Decision 2009/780/EC (2) has fixed the net amounts resulting from the application of voluntary modulation in Portugal for calendar years 2010, 2011 and 2012. (2) Since the difficulties to its agricultural sector provoked by the economic crisis persist with a continuing negative impact on the economic situation of farmers, Portugal has communicated to the Commission that it has decided not to apply the voluntary modulation at all. (3) Decision 2009/780/EC should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 Decision 2009/780/EC is hereby repealed. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 27 April 2010. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 95, 5.4.2007, p. 1. (2) OJ L 278, 23.10.2009, p. 59.